
	
		I
		111th CONGRESS
		1st Session
		H. R. 2530
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Nadler of New
			 York introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to make
		  capital grants for certain freight rail economic development
		  projects.
	
	
		1.Short titleThis Act may be cited as the
			 Freight Rail Economic Development Act
			 of 2009.
		2.Capital grants
			 for freight rail economic development projects
			(a)Establishment of
			 programThe Secretary of Transportation shall carry out a program
			 for making capital grants to construct freight rail switches and sidings to
			 encourage economic development.
			(b)Provision of
			 grants and grant criteria
				(1)EligibilityGrants shall be made under this
			 section—
					(A)directly to a
			 class I, class II or class II railroad; or
					(B)with the
			 conconcurrence of the railroad to a State or local government.
					(2)ConsiderationsThe
			 Secretary shall—
					(A)conduct a national
			 solicitation for applications;
					(B)award grants on a
			 competitive basis; and
					(C)establish criteria
			 for selecting among projects that meet the criteria specified in paragraph
			 (3).
					(3)Grant
			 CriteriaThe Secretary, in selecting the recipients of grants to
			 be provided under this subsection, shall select projects that—
					(A)construct or
			 rehabilitate freight rail sidings;
					(B)construct or
			 rehabilitate freight rail switches;
					(C)promote economic
			 development; and
					(D)have a public
			 benefit.
					(c)State
			 cooperationRailroad applicants for a grant under this section
			 are encouraged to utilize the expertise and assistance of State transportation
			 agencies in applying for and administering such grants. State transportation
			 agencies are encouraged to provide such expertise and assistance to such
			 railroads.
			(d)Federal
			 shareThe maximum Federal share for carrying out a project under
			 this section shall be 80 percent of the project cost. The non-Federal share may
			 be provided by any non-Federal source in cash, equipment, or supplies. Other
			 in-kind contributions may be approved by the Secretary on a case-by-case
			 basis.
			(e)Wage rate
			 requirementsAll laborers and
			 mechanics employed by contractors or subcontractors in the construction,
			 alteration, or repair, including painting and decorating of projects,
			 buildings, and works, with respect to any project that receives assistance
			 under this section shall be paid wages at rates not less than those prevailing
			 on similar construction in the locality as determined by the Secretary of Labor
			 in accordance with subchapter IV of chapter 31 of part A of subtitle II of
			 title 40, United States Code (commonly referred to as the Davis-Bacon
			 Act). The Secretary of Labor shall have, with respect to such labor
			 standards, the authority and functions set forth in Reorganization Plan Number
			 14 of 1950 (15 F.R. 3176; 64 Stat. 1267) and in section 3145 of title 40,
			 United States Code.
			(f)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall prescribe regulations for carrying out this section.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Transportation for use in carrying out this section $20,000,000
			 for each of the fiscal years 2010 through 2014.
			
